 



EXHIBIT 10.42

EMPLOYMENT AGREEMENT

DATED AS OF DECEMBER 6, 2004

BETWEEN

SMITH & WESSON HOLDING CORPORATION

AND

MICHAEL GOLDEN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page No.

--------------------------------------------------------------------------------

1.
  Employment     1  
2.
  Full Time Occupation     1  
3.
  Compensation and other Benefits     1  
 
  (a) Base Salary     1  
 
  (b) Bonus     1  
 
  (c) Stock Options and Awards     1  
 
  (d) Fringe Benefits     2  
 
  (e) Vacation     2  
 
  (f) Reimbursement     2  
4.
  Term of Employment     2  
 
  (a) Employment Term     2  
 
  (b) Termination Under Certain Circumstances     2  
 
  (c) Result of Termination     3  
 
  (d) Change in Control     3  
5.
  Competition and Confidential Information     4  
 
  (a) Interests to be Protected     4  
 
  (b) Non-Competition     4  
 
  (c) Non-Solicitation of Employees     5  
 
  (d) Confidential Information     5  
 
  (e) Return of Books and Papers     5  
 
  (f) Disclosure of Information     5  
 
  (g) Assignment     5  
 
  (h) Equitable Relief     5  
 
  (i) Restrictions Separable     6  
6.
  Miscellaneous     6  
 
  (a) Notices     6  
 
  (b) Indulgences; Waivers     7  
 
  (c) Controlling Law     7  
 
  (d) Binding Nature of Agreement     7  
 
  (e) Execution in Counterpart     7  
 
  (f) Provisions Separable     7  
 
  (g) Entire Agreement     7  
 
  (h) Paragraph Headings     8  
 
  (i) Gender     8  
 
  (j) Number of Days     8  
7.
  Successors And Assigns     8  

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT dated as of the 6th day of December, 2004, by and
between SMITH & WESSON HOLDING CORPORATION, a Nevada corporation (“Employer”),
and MICHAEL GOLDEN (“Employee”).

     WHEREAS, Employer desires to employ Employee, and Employee desires to
accept such employment, upon the terms and conditions contained herein.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants set forth in this Agreement, the parties hereto agree as follows:

     1. Employment.

     Employer hereby employs Employee, and Employee hereby accepts such
employment, as President and Chief Executive Officer of Employer and of such
subsidiaries of Employer as Employer shall designate and in such other
capacities and for such other duties and services as shall from time to time be
mutually agreed upon by Employer and Employee. Employee shall report to the
Board of Directors of Employer.

     2. Full Time Occupation.

     Employee shall devote Employee’s entire business time, attention, and
efforts to the performance of Employee’s duties under this Agreement, shall
serve Employer faithfully and diligently, and shall not engage in any other
employment or other business activities while employed by Employer.

     3. Compensation and other Benefits.

          (a) Base Salary. Employer shall pay to Employee a base salary at a
rate of $325,000 per annum to be paid in equal monthly installments, or in such
other periodic installments upon which Employer and Employee shall mutually
agree. On an annual basis, the Compensation Committee of the Board of Directors
shall review Employee’s base salary and may increase, or recommend that the full
board increase, Employee’s base salary in the committee’s or the board’s
discretion, but neither the committee nor the board may decrease Employee’s base
salary.

          (b) Bonus. Employee shall be eligible to participate in executive
compensation programs maintained by Employer for its executive personnel.
Employee also shall be eligible to receive an annual bonus in such an amount, if
any, determined by the Board of Directors of Employer or such committee of the
Board of Directors as may be designated by the Board of Directors based upon
such factors as may be deemed relevant by the Board of Directors or committee
thereof, including the performance of Employee.

          (c) Stock Options and Awards. Employee shall be granted stock options
under Employer’s Stock Option Plan to purchase a total of 500,000 shares of
Employer’s common stock at any time or from time to time from the date of
vesting until 10 years of the date

 



--------------------------------------------------------------------------------



 



of grant at a price equal to the closing price of Employer’s common stock on the
American Stock Exchange on the date of the execution of this Agreement. The
stock options will vest 20% on each of the first five anniversaries of the date
of grant, provided that no such options shall vest after any termination of
employment and vested options shall be exercisable for 60 days after any
termination of employment. On an annual basis, the Compensation Committee of the
Board of Directors will consider, or recommend that the full board consider, the
grant of additional options to Employee.

          (d) Fringe Benefits. Employee shall receive a car allowance of $1,000
per month. Employee also shall be entitled to participate in any group
insurance, pension, retirement, vacation, expense reimbursement, and other
plans, programs, or benefits approved by the Board of Directors or a duly
constituted committee of the Board of Directors and made available from time to
time to employees of Employer generally during the term of Employee’s employment
hereunder. The foregoing shall not obligate Employer to adopt or maintain any
particular plan, program, or benefit.

          (e) Vacation. Employee shall be entitled to a paid vacation in
accordance with the applicable policies of Employer in effect from time to time,
but not less than four weeks of paid vacation per annum.

          (f) Reimbursement. Employer shall reimburse Employee for all travel,
entertainment, and other ordinary and necessary business expenses incurred by
Employee in connection with the business of Employer and Employee’s duties under
this Agreement. The term “business expenses” shall not include any item not
deductible in whole or in part by Employer for federal income tax purposes. To
obtain reimbursement, Employee shall submit to Employer receipts, bills or sales
slips for the expenses incurred. Reimbursements shall be made by Employer
monthly within 10 days of presentation by Employee of evidence of the expenses
incurred.

     4. Term of Employment.

          (a) Employment Term. The term of this Agreement shall be for a period
of two years commencing as of the date hereof and from year to year thereafter,
unless and until terminated by either party giving written notice to the other
not less than 60 days prior to the end of the then-current term.

          (b) Termination Under Certain Circumstances. Notwithstanding anything
to the contrary herein contained:

               (i) Death. Employee’s employment shall be automatically
terminated, without notice, effective upon the date of Employee’s death.

               (ii) Disability. If Employee shall fail, for a period of more
than 60 consecutive days, or for 90 days within any 180-day period, to perform
any of Employee’s duties under this Agreement as the result of illness or other
incapacity, Employer, at its option and upon written notice to Employee, may
terminate Employee’s employment effective on the date of that notice.

2



--------------------------------------------------------------------------------



 



               (iii) Unilateral Decision of Employer. Employer may, at its
option, upon written notice to Employee, terminate Employee’s employment
effective on the date of that notice.

               (iv) Unilateral Decision by Employee. Employee may, at Employee’s
option and upon written notice to Employer, terminate Employee’s employment
effective on the date of that notice.

               (v) Certain Acts. If Employee engages in an act or acts involving
a crime, moral turpitude, fraud, or dishonesty, or if Employee willfully
violates in a material respect Employer’s Corporate Governance Guidelines, Code
of Conduct, or Code of Ethics for the CEO and Senior Financial Officers,
including, without limitation, the provisions thereof relating to conflicts of
interest or related party transactions, Employer may, at its option and upon
written notice to Employee, terminate Employee’s employment effective on the
date of that notice.

               (vi) Change in Control. Employee may, at Employee’s option and
upon written notice to Employer, terminate Employee’s employment effective on
the date of the notice in the event of a “Change in Control” of Employer (as
defined below) unless the Change in Control shall have been specifically
approved by the Board of Directors and the provisions of this Agreement remain
in full force and effect as to Employee and Employee suffers reduction in
Employee’s status, duties, authority, and compensation following such Change in
Control.

          (c) Result of Termination. In the event of the termination of
Employee’s employment pursuant to Sections 4(b)(i), 4(b)(ii), 4(b)(iv), or
4(b)(v) above, Employee shall receive no further compensation under this
Agreement. In the event of the termination of Employee’s employment pursuant to
Section 4(b)(iii) or 4(b)(vi) above, Employee shall continue to receive
Employee’s base salary as provided in Section 3(a) above as well as any fringe
benefits being received by him pursuant to Section 3(d) above at the date of
termination for a period of one year after such termination. Employee shall
receive no additional compensation following any termination. In the event of
any termination, Employee shall resign all positions (including positions on the
Board of Directors) with Employer and its subsidiaries.

          (d) Change in Control. The term “Change in Control” of Employer shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 as in effect on the date of this Agreement or,
if Item 6(e) is no longer in effect, any regulations issued by the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934 that
serve similar purposes; provided that, without limitation, such a Change in
Control shall be deemed to have occurred if and when (i) any person (as such
term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) directly or indirectly of equity securities of
Employer representing 20 percent or more of the combined voting power of
Employer’s then-outstanding equity securities, except that this provision shall
not apply to any person currently owning at least five percent or more of the
combined voting power of Employer’s currently outstanding equity securities or
to an acquisition

3



--------------------------------------------------------------------------------



 



that has been approved by at least 75 percent of the members of the Board of
Directors who are not affiliates or associates of such person; (ii) during the
period of this Agreement, individuals who, at the beginning of such period,
constituted the Board of Directors of Employer (the “Original Directors”), cease
for any reason to constitute at least a majority thereof unless the election or
nomination for election of each new director was approved (an “Approved
Director”) by the vote of a Board of Directors constituted entirely of Existing
Directors and/or Approved Directors; (iii) a tender offer or exchange offer is
made whereby the effect of such offer is to take over and control Employer, and
such offer is consummated for the equity securities of Employer representing
20 percent or more of the combined voting power of Employer’s then-outstanding
voting securities; (iv) Employer is merged, consolidated, or enters into a
reorganization transaction with another person and, as the result of such
merger, consolidation, or reorganization, less than 75 percent of the
outstanding equity securities of the surviving or resulting person shall then be
owned in the aggregate by the former stockholders of Employer; or (v) Employer
transfers substantially all of its assets to another person or entity that is
not a wholly owned subsidiary of Employer. Sales of Employer’s Common Stock
beneficially owned or controlled by Employee shall not be considered in
determining whether a Change in Control has occurred.

     5. Competition and Confidential Information.

          (a) Interests to be Protected. The parties acknowledge that Employee
will perform essential services for Employer, its employees, and its
stockholders during the term of Employee’s employment with Employer. Employee
will be exposed to, have access to, and work with, a considerable amount of
Confidential Information (as defined below). The parties also expressly
recognize and acknowledge that the personnel of Employer have been trained by,
and are valuable to, Employer and that Employer will incur substantial
recruiting and training expenses if Employer must hire new personnel or retrain
existing personnel to fill vacancies. The parties expressly recognize that it
could seriously impair the goodwill and diminish the value of Employer’s
business should Employee compete with Employer in any manner whatsoever. The
parties acknowledge that this covenant has an extended duration; however, they
agree that this covenant is reasonable and it is necessary for the protection of
Employer, its stockholders, and employees. For these and other reasons, and the
fact that there are many other employment opportunities available to Employee if
he should terminate his employment, the parties are in full and complete
agreement that the following restrictive covenants are fair and reasonable and
are entered into freely, voluntarily, and knowingly. Furthermore, each party was
given the opportunity to consult with independent legal counsel before entering
into this Agreement.

          (b) Non-Competition. During the term of Employee’s employment with
Employer and for the period ending 12 months after the termination of Employee’s
employment with Employer, regardless of the reason therefor, Employee shall not
(whether directly or indirectly, as owner, principal, agent, stockholder,
director, officer, manager, employee, partner, participant, or in any other
capacity) engage or become financially interested in any competitive business
conducted within the Restricted Territory (as defined below). As used herein,
the term “competitive business” shall mean any business that sells or provides
or attempts to sell or provide products or services the same as or substantially
similar to the products or services sold or provided by Employer during
Employee’s employment hereunder,

4



--------------------------------------------------------------------------------



 



and the term “Restricted Territory” shall mean any state or other geographical
in which Employer sells products or provides services during Employee’s
employment hereunder.

          (c) Non-Solicitation of Employees. During the term of Employee’s
employment and for a period of 12 months after the termination of Employee’s
employment with Employee, regardless of the reason therefor, Employee shall not
directly or indirectly, for Employee, or on behalf of, or in conjunction with,
any other person, company, partnership, corporation, or governmental entity,
seek to hire or hire any of Employer’s personnel or employees for the purpose of
having any such employee engage in services that are the same as or similar or
related to the services that such employee provided for Employer.

          (d) Confidential Information. Employee shall maintain in strict
secrecy all confidential or trade secret information relating to the business of
Employer (the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof, Confidential Information shall include without limitation any
materials, trade secrets, knowledge, or information with respect to management,
operational, or investment policies and practices of Employer; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the management, operational, or investment policies or practices of
Employer.

          (e) Return of Books and Papers. Upon the termination of Employee’s
employment with Employer for any reason, Employee shall deliver promptly to
Employer all files, lists, books, records, manuals, memoranda, drawings, and
specifications; all cost, pricing, and other financial data; all other written
or printed materials that are the property of Employer (and any copies of them);
and all other materials that may contain Confidential Information relating to
the business of Employer, which Employee may then have in Employee’s possession,
whether prepared by Employee or not.

          (f) Disclosure of Information. Employee shall disclose promptly to
Employer, or its nominee, any and all ideas, designs, processes, and
improvements of any kind relating to the business of Employer, whether
patentable or not, conceived or made by Employee, either alone or jointly with
others, during working hours or otherwise, during the entire period of
Employee’s employment with Employer or within six months thereafter.

          (g) Assignment. Employee hereby assigns to Employer or its nominee,
the entire right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee’s employment with Employer, or within six months thereafter, and
which relate to the business of Employer.

          (h) Equitable Relief. In the event a violation of any of the
restrictions contained in this Section is established, Employer shall be
entitled to preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and

5



--------------------------------------------------------------------------------



 



other benefits arising from such violation, which right shall be cumulative and
in addition to any other rights or remedies to which Employer may be entitled.
In the event of a violation of any provision of subsection (b), (c), (f), or
(g) of this Section, the period for which those provisions would remain in
effect shall be extended for a period of time equal to that period beginning
when such violation commenced and ending when the activities constituting such
violation shall have been finally terminated in good faith.

          (i) Restrictions Separable. If the scope of any provision of this
Agreement (whether in this Section 5 or otherwise) is found by a Court to be too
broad to permit enforcement to its full extent, then such provision shall be
enforced to the maximum extent permitted by law. The parties agree that the
scope of any provision of this Agreement may be modified by a judge in any
proceeding to enforce this Agreement, so that such provision can be enforced to
the maximum extent permitted by law. Each and every restriction set forth in
this Section 5 is independent and severable from the others, and no such
restriction shall be rendered unenforceable by virtue of the fact that, for any
reason, any other or others of them may be unenforceable in whole or in part.

     6. Miscellaneous.

          (a) Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received (i) if personally delivered,
on the date of delivery, (ii) if by facsimile transmission, upon receipt, (iii)
if mailed, three days after deposit in the United States mail, registered or
certified, return receipt requested, postage prepaid, and addressed as provided
below, or (iv) if by a courier delivery service providing overnight or
“next-day” delivery, on the next business day after deposit with such service
addressed as follows:

                            (1 )       If to Employer:
 
                                    2100 Roosevelt Avenue                
Springfield, Massachusetts 01104                 Attention: Chairman of the
Board
 
                                    with a copy given in the manner            
    prescribed above, to:
 
                                    Greenberg Traurig, LLP                 2375
East Camelback Road                 Suite 700                 Phoenix, Arizona
85016                 Attention: Robert S. Kant, Esq.                 Phone:
(602) 445-8302                 Facsimile: (602) 445-8100                 E-Mail:
KantR@gtlaw.com

6



--------------------------------------------------------------------------------



 



                            (2 )       If to Employee:
 
                                   

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------


              Phone:    

                 

--------------------------------------------------------------------------------


              Facsimile:    

                 

--------------------------------------------------------------------------------


              E-Mail:    

                 

--------------------------------------------------------------------------------

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 6 for the giving of notice.

          (b) Indulgences; Waivers. Neither any failure nor any delay on the
part of either party to exercise any right, remedy, power, or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power, or privilege preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege,
nor shall any waiver of any right, remedy, power, or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power, or
privilege with respect to any other occurrence. No waiver shall be binding
unless executed in writing by the party making the waiver.

          (c) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the laws of the state of Massachusetts,
notwithstanding any Massachusetts or other conflict-of-interest provisions to
the contrary.

          (d) Binding Nature of Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns, except that no party may
assign or transfer such party’s rights or obligations under this Agreement
without the prior written consent of the other party.

          (e) Execution in Counterpart. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of the parties reflected hereon as the signatories.

          (f) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

          (g) Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings,
inducements, and conditions, express or implied, oral or written, except as
herein contained. The express terms hereof control

7



--------------------------------------------------------------------------------



 



and supersede any course of performance and/or usage of the trade inconsistent
with any of the terms hereof. This Agreement may not be modified or amended
other than by an agreement in writing.

          (h) Paragraph Headings. The paragraph headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.

          (i) Gender. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.

          (j) Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.

     7. Successors And Assigns.

     This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the parties hereto; provided that because the
obligations of Employee hereunder involve the performance of personal services,
such obligations shall not be delegated by Employee. For purposes of this
Agreement successors and assigns shall include, but not be limited to, any
individual, corporation, trust, partnership, or other entity that acquires a
majority of the stock or assets of Employer by sale, merger, consolidation,
liquidation, or other form of transfer. Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of Employer to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place. Without limiting the foregoing, unless the context
otherwise requires, the term “Employer” includes all subsidiaries of Employer.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              SMITH & WESSON HOLDING CORPORATION
 
       

  By:   /s/ Barry Monheit

     

--------------------------------------------------------------------------------

    Name: Barry Monheit     Its: Chairman
 
            /s/ Michael Golden    

--------------------------------------------------------------------------------

    Michael Golden

8